Citation Nr: 1223710	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-30 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for arthritis of multiple joints.

2.  Entitlement to service connection for a dental condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2012, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

The issue of entitlement to service connection for a dental disability for treatment purposes has been raised by the record, but this issue does not appear to have been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran is not shown to have arthritis that is related to a disease or injury in service, that was aggravated by a service-connected disorder to include a lumbar disorder and pes planus, and there is no competent evidence that arthritis was present to a compensable degree within one year of separation from active duty.  

2.  The Veteran received dental treatment during service, including fillings and extraction of one or two teeth; however, the evidence does not demonstrate that any tooth loss was due to loss of substance of the body of the maxilla or mandible.  

3. The competent evidence indicates that the Veteran does not have a dental disability other than tooth loss for which service connection for compensation can be granted.    

CONCLUSIONS OF LAW

1.  Multiple joint arthritis was not incurred or aggravated during service, it may not be presumed to have been incurred therein; and there is no evidence that multiple joint arthritis was caused or aggravated by a chronic lumbar strain with traumatic arthritis and residuals of compression fracture L1-L2, and/or by pes planus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011). 

2.  The criteria for establishing service connection for compensation purposes for a dental disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There are no issues as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in January 2007 of the information and evidence that is needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran with obtaining identified and available evidence needed to substantiate a claim.  The Veteran has reportedly received private treatment for arthritis at a Kaiser Permanente facility located in Pasadena, California.  Relevant treatment records were requested from that provider in May and August 2007.  In August 2007, the Veteran was notified that VA had received the relevant private treatment records requested.  The Veteran was notified that it was ultimately his responsibility to submit such records to VA for review.  To date, private treatment records have not been received from either the Veteran or Kaiser Permanente.  Additionally, although the Veteran has indicated that his employment medical treatment records could be located at the Office of Personnel Management, it appears that evaluations undertaken for disability purposes have been associated with the record.  Thus, there is no evidence that additional records have yet to be requested or that additional examinations are in order. 

Additionally, the record does not contain a medical opinion linking arthritis of multiple joints to either pes planus or a chronic lumbar strain with traumatic arthritis and residuals of compression fracture L1-L2.  In this regard, VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  In this case VA is not required to obtain a medical opinion because the record does not contain any competent and credible evidence that arthritis of multiple joints may be associated with military service or service-connected disability.

Analysis

The Veteran contends that he has multiple joint arthritis and a dental condition due to trauma sustained during service. 

The evidence of record shows that the appellant is service connected, in pertinent part, for a temporomandibular joint syndrome, a chronic lumbar strain with traumatic arthritis and residuals of a L1-L2 compression fracture, and for bilateral pes planus.   

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310.  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board observes that the regulation pertaining to secondary service connection was amended during the course of the Veteran's appeal, effective October 10, 2006.  Under the revised regulation, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b) (2007-2010).  This requirement was not contained in prior versions of the regulation.  38 C.F.R. § 3.310 (2006). 

A.  Arthritis

The Veteran contends that he has arthritis as a result of trauma sustained to his low back and feet during service.  As noted, the Veteran's service-connected disabilities include a chronic lumbar strain with traumatic arthritis and residuals of compression fracture L1-L2, and bilateral pes planus.

The Veteran's service treatment records do not show any complaints of or treatment for arthritis.  They do show, however, that he sustained multiple lacerations of his face and arms, simple fractures of the transverse processes of L2 and L3, and a fracture of the neck of the L3 articular facet without artery or nerve involvement during a January 1950 motor vehicle accident.  On that occasion, the Veteran was the passenger in a car that lost control and was struck by an oncoming car.  

Inpatient service treatment records show that the Veteran was placed in a body cast for approximately four weeks and on February 14th, he was placed on convalescent leave for 21 days for therapeutic purposes.  On April 12, 1950, the Veteran was essentially asymptomatic without limitation of back motion and he was placed on limited duty with a final diagnosis of simple fractures of transverse process to the right of the L2, L3, and L4 lumbar vertebra.  

In August 1950, the Veteran underwent physical profiling for overseas deployment and found fit for full duty.  While the Veteran periodically sought care for low back pain throughout service, x-ray examinations were negative for evidence of fracture, dislocation, arthritis, or degenerative processes.  X-ray examination during service did show slight dorsal scoliosis without evidence of prior fracture.  

An extract from miscellaneous records concerning medical treatment shows that from October 1 to 31, 1950, the Veteran was excused from duty for an unspecified reason.  A December 12, 1950 admission report shows that he was admitted to a field hospital from his unit of assignment with a diagnosis of "DU, cerebral concussion."  On December 18, he was transferred to the U.S.N.S. General Sultan, and on December 25th transferred to the 10th Station Hospital with a diagnosis of a lumbosacral strain.  

On October 8, 1951, while climbing a wire pole to work on a telephone line in the battalion area, the Veteran sustained a ten by five centimeter laceration of his right anterior thigh when another soldier's leg gaps slipped and hit his right leg.  He underwent secondary closure of the left thigh laceration on October 17th, and on November 5, 1951, good healing was noted and he was ready to return to full duty.  Following physical profiling on November 9, 1951, the Veteran was discharged to general service duty with an unlimited  physical profile.  

A May 1952 separation examination revealed that the Veteran had scars on his right thigh, right face, and lower left ankle and leg.  A history of fractured vertebrae resulting from an auto accident in 1950 was noted without complications.  The Veteran's feet revealed second degree pes planus without rotation of astragalgus and were symptomatic with prolonged standing and walking.  It was also reported that the Veteran had sustained a right thigh "shell fragment wound" in October 1950 which was treated at Nagoya Air Base in Japan.  

A September 1952 VA examination report concerning back and foot pain revealed that the Veteran reported sustaining shall fragment wounds of his right thigh in October 1950.  The Veteran reported seeing a private physician on one occasion prior to examination.  

In an April 1956 statement, the Veteran reportedly suffered a head injury on December 14, 1950, when a truck "rolled over" (sic) his forehead after it was pushed by another military vehicle while he was putting skid chains on it.  His skull was reportedly fractured and he was allegedly unconscious for two weeks and hospitalized for a total of three months.  Upon VA examination in April 1056, x-rays of the lumbar spine showed no evidence of posttraumatic arthritis or fracture.  

Similarly, lumbar spine x-rays taken in connection with a VA examinations in October 1957 and July 1961 showed no roentgen evidence of a recent or old fracture, dislocation, or bone or articular pathology.  There was a notation of slight scoliosis and kyphosis of the upper lumbar spine in October 1957, and spina bifida occulta of the first sacral segment in July 1961.  Lumbar spine x-rays taken in connection with a June 1966 VA examination showed some straightening of the lumbar axis which could have been developmental flat-back contour, and an incidental findings showed minimal spinal bifida of S1.

In June 1967, a treatment summary report received from a Dr. J., states that he examined the Veteran in February and March 1967 due to his reported history of fracture of his first and second vertebrae during service twenty years prior.  The Veteran complained of low back pain ever since which reportedly had worsened beginning approximately five years prior.  The only gross findings on examination were that bilateral leg extension reproduced low back pain which was aggravated by flexion of the neck.  Oblique x-rays did not reveal spondylolisthesis.   

In July 1967, a VA examination report showed that x-ray of the lumbar spine remained negative for evidence of arthritis, degenerative joint disease, compression, or other traumatic deformity.  Moreover, there was no evidence of recurrent or old avulsion of the transverse processes which were normal on x-ray.  The examiner pointed out that the Veteran did not suffer fractures of his vertebrae during service as noted in prior private evaluations.  Rather, the Veteran fractured the transverse processes which he described as rudimentary attachments having nothing to do with stability of the vertebral column.  The examiner noted that numerous past VA examinations and private evaluations were negative for residuals of dislocation or fracture.  

The July 1967 examiner noted contradictions between the Veteran's subjective complaints and objective findings on examination and opined that decreased range of motion on examination was hardly the cause of any anatomical anomalies.  The examiner diagnosed bilateral second to third degree pes planovalgus, a chronic lumbar strain, and history of healed fractures of the lumbar transverse processes at right L2, L3, and L4.  The examiner stated that the Veteran's low back symptoms no doubt would be alleviated if the appellant was fitted with foot supports.  The examiner also opined that there was also no doubt that there was a marked functional overlay.  

In January 1974, x-ray of the lumbar spine revealed spurring at all levels, however, there was no evidence of arthritis or degenerative joint disease.  The Veteran was diagnosed with a chronic low back strain.  

In February 1974, a private neurological evaluation performed by Dr. C. noted that the Veteran's had complained of recurrent low back pain over the past 23 years since a fracture of the lumbar vertebrae.  On the basis of neurosurgical examination and the Veteran's subjective complaints, Dr. C. stated that the probable diagnosis was lumbar radiculoneuritis, however, neurological diagnostic testing was necessary for diagnosis.  

Electromyographic examination was performed in March 1974 with normal results despite difficulty in obtaining the Veteran's maximum voluntary effort on all occasions.  Testing showed no evidence of degenerative processes.  

VA examination in June 1974 noted that the Veteran began complaining of pain and numbness in his legs, and pain in his low back, bilateral hands, bilateral feet, and head.  

X-ray examination in July 1975 showed osteoarthritic spurring of the lumbar spine.  It was noted that the Veteran had recently retired from his occupation as an engineer due to his low back disability.  The diagnoses included chronic strain, limitation of motion, muscle spasm, and degenerative spondylosis of the lumbar spine.   

An April 1978 orthopedic VA examination indicated that tests for malingering were positive, however, the Veteran appeared to be sincere in his symptoms.  The examiner stated that it was difficult to determine whether the appellant's malingering was conscious, subconscious, or some form of hysteria.  Following x-ray examination, the examiner diagnosed an old compression fracture with minimal depression of L1 and L2, spondylosis, and a chronic low back strain.  

In December 1977, a treatment summary for workers compensation was prepared by a Dr. C.  It noted the Veteran's civilian duties as an engineer.  Dr. C. noted that the Veteran reported complaints of pain and stiffness of multiple joints.  Dr. C stated that neurological examination revealed progressive chronic disabling lumbar radiculoneuritis which he attributed to the Veteran's reported lumbar fractures and injuries during service and to his post-service occupational activities.  Dr. C. also attributed the then current nature of the appellant's back disorder, in part, to work activities between 1952 and 1974.  There is no evidence that Dr C.'s opinion was based on anything other than the Veteran's subjective complaints and symptoms and reported history.  

In April 1978, VA examination and x-ray examination of the lumbar spine showed a minimal anterior compression deformity of the body of L1 and L2.  Disc spacing was normal without evidence of arthritis or degenerative disc disease.  There was minimal lipping of the upper lumbar bodies and minimal degenerative spondylosis of the lumbar axis. 

In June 1978, x-rays and an arthritis survey revealed minimal degenerative changes of the lumbar spine.  The survey was negative for arthritis of the hands, feet, ankles, knees, pelvis, and thoracic spine.  In August 1978, x-ray of the cervical spine was normal.  

In July 1979, the Veteran complained of a two year history of pain in all joints.  It was noted that evaluation one year prior revealed minimal degenerative joint disease and testing for the rheumatoid factor was negative.  The diagnosis was questionable polyarthralgia.  A podiatry consultation noted symptoms of undiagnosed osteoarthritis.  Examination of the feet revealed pes planus associated with plantar fasciitis.  

VA treatment records in 2000 and 2001 show that the Veteran had no complaints, felt fine, and exercised every day.  In February 2004, he was involved in a serious motor vehicle accident whereby the car that he was riding it rolled over and was totaled.  He reported aches, pains, stiffness, and a few lacerations.  

A February 2006 VA treatment record noted complaints of pain in the hands and knees which the physician stated was probably due to degenerative joint disease.  In July 2006, it was noted that complaints of knee and shoulder pain were compatible with degenerative joint disease.  In April 2007, complaints of generalized joint pain were said to be most probably secondary to degenerative joint disease.  

In September 2006, the Veteran applied to the Army Board of Corrections of Military Records (ACBMR) for award of a Purple Heart for alleged combat-related injuries sustained during service.  On that occasion, he stated that his combat-related service injuries in December 1950 included serious wounds and he was run over when a fellow soldier lost complete control of his vehicle and ran over him with his weapons carrier.  

A May 2007 Record of Proceedings of the ACBMR showed that although the Veteran's separation examination indicated that he sustained shell fragment wounds to his right thigh in October 1950 during service in Korea, his service records showed no wounds due to enemy action.  Additionally, there was no evidence of the Veteran's name on review of the Army's Korean War Casualty Roster.  The ACBMR stated that there was no evidence to corroborate the facts and circumstances surrounding the alleged injury and no medical records showing treatment for the alleged combat-related wound and injury.  

At a February 2007 VA podiatry examination x-ray examination of the feet showed advanced osteoarthritis of the first metaphalangeal joints and moderate flattening of the longitudinal arches bilaterally.  There also were calcaneal spurs.  The examiner opined that these findings represented a progression of the Veteran's service-connected pes planus disorder.  The examiner reasoned that pes planus caused abnormal pulling of the calcaneal periosteum resulting in calcaneal spur.  Pes planus also caused eversion and abduction of the forefoot resulting in developing osteoarthritis of the first metatarsophalangeal joint and hallux valgus.  

Following a March 2010 VA podiatry consultation the appellant was diagnosed with metatarsalgia, fat pad loss, pes planus, over pronation, and radiculopathy.  Without explanation, the podiatrist stated that most of the Veteran's pain was secondary to his back problems.  

The Veteran was afforded a VA examination in connection with this claim in June 2011.  The appellant stated that such condition had existed since the 1950s when he suffered a concussion due to a "grenade blast," fell to the ground and was simultaneously ran over by a military vehicle.  Diagnostic x-rays were taken of the Veteran's joints.  Following review of x-ray findings, the Veteran's subjective complaints, and objective examination findings the examiner diagnosed the Veteran's claimed right knee disorder as osteoarthritis, calcific tendonitis, and quadriceps-patellar tendon.  The claimed left knee disorder was diagnosed as patellofemoral pain syndrome.  The claimed right shoulder condition was diagnosed as right shoulder chronic tendonitis with mild impingement.  The claimed left shoulder condition was diagnosed as chronic tendonitis with mild impingement and a benign cyst in the glenoid margin.  The claimed right ankle condition was diagnosed as chronic tendonitis.  The claimed left ankle condition was diagnosed as chronic tendonitis with calcaneal spurs.  The claimed bilateral feet conditions were diagnosed as mild hallux valgus with osteoarthritis of the first metatarsophalangeal joints, plantar fasciitis, and pes planus with small calcaneal spurs on the left.  The claimed cervical spine condition was diagnosed as spondylosis with degenerative disc disease at C3-4, C4-5, C5-6 and neuroforaminal narrowing, right C3-4 and C5-6.  

The June 2011 VA examiner noted that the Veteran initially complained of cervical spine and foot conditions in 1978 and 1979, many years after military service.  The examiner opined that because there were no in-service treatment records of the claimed combat related injuries of the neck, shoulders, knees, ankles, and feet, such conditions were less likely than not related to a combat injury during military service.  The examiner further stated that because medical records showed that the January 1950 motor vehicle accident resulted in L2 and L3 injury only, the claimed conditions were less likely than not related to the January 1950 motor vehicle accident.  

In March 2012, the Veteran testified that his lumbar spine was initially injured during a motor vehicle accident in January 1950.  He reported reinjuring his lumbar spine while in combat due to a concussion grenade and being run over by a vehicle.  The appellant stated that he was paralyzed for one week and was told that his prior lumbar spine injury had been aggravated.  He was reportedly evacuated to a ship for treatment and subsequently transferred to a base hospital in Pusan, Korea, for thirty days.  The appellant stated that treatment was terminated early due to a battlefield emergency and lack of medical resources.  He testified that upon returning to his unit he sustained combat-related injuries on a second occasion and was evacuated to an air base in Japan for treatment.  Following discharge, he reported periodic VA treatment at Los Angeles VA Medical Centers since 1952, and at Kaiser in Pasadena, California from 1961 to 1998.  He stated that in 1975, he submitted medical evidence showing that cervical osteoarthritis was related to his service-connected chronic lumbar strain with traumatic arthritis and residuals of compression fracture L1-L2.  

In this case, there is no competent evidence of arthritis in-service, and no competent evidence of compensably disabling arthritis within one year of the Veteran's separation from active duty.  While the Veteran contends that he was treated for arthritis during and since military service, there is no documentation that the appellant suffers from arthritis until many years postservice.  Despite frequent diagnostic physical and x-ray examinations of the lumbar spine immediately following the Veteran's discharge from active service in May 1952, there were no diagnoses of degenerative processes of the lumbar spine until June 1974 at the earliest when osteoarthritic spurring was noted at all levels.  

The Veteran did not complain of generalized joint pain until approximately 1977.  Again, records do not show arthritis of any other joint until much later.  For example  a June 1978 arthritis survey was negative with the exception of minimal degenerative changes of the lumbar spine.  In August 1978, x-ray examination of the cervical spine was negative.  The Veteran's allegations that he had arthritis during service or within one year of his separation from active duty service are not credible given documentation showing that pain onset much later as well as negative x-ray findings many years following discharge.  

There is also no competent evidence that any verified or alleged injury during service caused the Veteran's current arthritis and other joint disorders.  While the Veteran served as an electrician during service, service records show that he was assigned to a combat unit, and in light of his service in Korea, the Board will assume for the purpose of this decision only that his allegation that he suffered an unconfirmed injury when he was run over by a vehicle during combat operations is consistent with the circumstances of his service.  Nevertheless, there is no medical evidence suggesting a link between any verified or alleged injury during service and the Veteran's current multiple joint arthritis.  While treatment records relate the Veteran's complaints of pain to degenerative joint disease, no medical record specifically relates multiple joint arthritis to either the appellant's service or his service-connected low back or bilateral foot conditions.  

In March 2010, it was noted that the Veteran's complaints of foot pain were secondary to his back problems.  To the extent that foot pain is caused by pes planus, the appellant is already service connected for that disorder.  To the extent that foot pain relates to a different disorder, the examiner's opinion is of minimal probative value since no rationale was provided for that conclusion.  Indeed, a March 2007 VA podiatrist specifically concluded that diagnosed the appellant's foot disorders were related to his service-connected pes planus.  The March 2007 examiner provided a supporting rationale for such conclusion, and the Board assigns that report greater probative weight.  

While the Veteran may believe that injuries sustained during service or service-connected disability have caused his arthritis, he lacks the specialized training and expertise that is necessary to establish a link between injuries sustained during service and arthritis and joint conditions that developed many years later.  In sum, the evidence preponderates against finding that multiple joint arthritis developed in-service, that it was compensably disabling within one year of separation from active duty, that it is due to a disease or injury in service, or that it is due to a service-connected disability. 

B.  Dental Condition 

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or a disease such as osteomyelitis.  Compensation is not warranted for a dental condition caused by periodontal disease.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.381, 17.161 (2011).  

As noted above, the appellant is service connected for temporomandibular joint syndrome.

The Veteran asserts that he has dental condition as a result of his military service.  Specifically, he contends that he lost one or more teeth due to trauma sustained in a motor vehicle accident during service.  He also asserts that he has a current dental condition due to lack of proper dental treatment during service.  He stated that the military only provided dental treatment in emergency situations.  

Service treatment records indicate that the Veteran's teeth and gums were described as normal upon enlistment in May 1948.  In April 1949, an abrasion was noted on the facial side of tooth number 3 and nine restorable carious teeth were treated.  There was no periodontoclasia.  

In February 1950, a little more than one month following the Veteran's involvement in a motor vehicle accident, while he was still receiving inpatient treatment for a low back injury, tooth number 17 was extracted due to pulpatitis.  The Veteran did receive treatment for a number of restorable carious teeth in April and May 1952.  An examination in May 1952 showed that teeth number 17 and possibly tooth number 11 or 22 may have been missing, however, there are no dental treatment records pertaining to extraction of any teeth other than number 17 during service.

Post-service VA treatment records show that the Veteran received extensive VA dental treatment for recurring caries and the extraction of multiple teeth.  Diagnoses included chronic periodontitis, gingivitis, periodontal disease, and a dental disorder not otherwise specified.  In February 2006, x-ray showed a very large amalgam rest and bone loss between teeth fourteen and fifteen.  

The Veteran was afforded a VA QTC dental examination in June 2011.  He complained of dental conditions since sustaining "combat-related" injuries to his mouth in December 1950.  He reported undergoing surgery on his gums in 2006.  Although the representative asserts that the examiner did not address the presence of a claimed dental condition on examination, the examiner stated that the Veteran's loss of teeth was not accompanied by a loss of masticatory surface.  Examination of the maxilla and mandible was within normal limits.  A panoramic x-ray showed that teeth number fifteen, four, and five were fractured.  The examiner diagnosed temporomandibular joint disorder and stated that there was no loss of teeth due to loss of substance of body of the maxilla or mandible.  In a July 2011 addendum, the examiner stated that the appellant's temporomandibular joint syndrome was related to service.  

In April 2012, a dental treatment note stated that teeth number one, four, five, fifteen, sixteen, seventeen, and twenty-six were missing.  X-ray examination revealed a mild general horizontal bone loss.  

The evidence indicates that the Veteran lost tooth number seventeen during service.  His separation examination also indicates that he may have lost tooth number eleven or twenty-two during service, although treatment records do not show this.  In any event, the preponderance of the evidence, specifically the June 2011 VA QTC medical examination and July 2011 opinion indicate that the Veteran's loss of teeth was not due to bone loss of the maxilla or mandible caused by trauma or disease (such as osteomyelitis).  The Board recognizes that some bone loss (alveolar bone loss) may be implied by the diagnosis of periodontitis; however, the Note to Diagnostic Code 9913 specifically states that the ratings only apply to bone loss through trauma or disease, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  See 38 C.F.R. § 4.150.  

Further, according to 38 C.F.R. § 3.381, periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  The Board assigns the VA QTC examination with physical findings and medical opinion high probative value as they were made after thorough examination and review of relevant evidence.  Although general mild horizontal bone loss was noted in an April 2012 VA treatment note, there is no indication that such bone loss is due to trauma or disease during service and not to the loss of the alveolar process as a result of periodontal disease.  Moreover, at the VA examination less than one year prior, examination of the maxilla and mandible was normal and x-ray findings were not indicative of bone loss of the maxilla or mandible.  Given the above, the Board finds that the Veteran does not have tooth loss resulting from loss of substance of the body of the maxilla or mandible due to trauma or disease (such as osteomyelitis) and service connection for loss of teeth is not warranted.  

While the Veteran may have dental caries on several teeth, treatable carious teeth will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381(a).  Thus, compensation is not warranted for dental carries.  

The Veteran's lay statements have been considered.  With the exception of tooth number seventeen, which was extracted during service, and which VA treatment records show is service-connected, the evidence does not show, nor does the Veteran allege, that tooth loss is due to trauma or a disease such as osteomyelitis.  Instead, he asserts that his dental problems consist of gingivitis and periodontitis.  As discussed above, service connection for compensation purposes is not warranted for tooth loss caused by gingivitis or periodontitis, or for the conditions themselves.  

In summary, the Veteran does not have tooth loss due to bone loss due to trauma or disease as described in 38 C.F.R. § 4.150 or any other dental disability for VA compensation purposes. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for a dental condition for compensation purposes is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


